     Case 3:19-cv-00919-GPC-AGS Document 14 Filed 08/26/19 PageID.55 Page 1 of 4



1
1     Christine M. Rister, Esq. (CA SBN 225990)
2
      LAW OFFICE OF CHRISTINE RISTER
      3021 Ridge Road, A-102
 3    Rockwall, Texas 75032
4
      Telephone: (469) 314-1700
      E-Mail: christine@risterlaw.com
 5

 6    Attorney for Moneytree, Inc.

7

 8                     UNITED STATES DISTRICT COURT
 9
                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA

10    ALLEN PATTON,                           Case No. 19-CV-919-GPC-AGS
11
                 Plaintiff,                               INC.’S OPPOSITION
                                              MONEYTREE, INC.'S
12                                               PLAINTIFF’S EX PARTE
                                              TO PLAINTIFF'S
13         v.                                 REQUEST TO APPEAR BY
                                              TELEPHONE AND/OR A
14    MONEYTREE, INC. D/B/A                   CONTINUANCE; DECLARATION OF
15    MONEYTREE FINANCIAL                     CHRISTINE M. RISTER IN SUPPORT
      SERVICES,                               THEREOF
16

17               Defendant.

18

19
                                              Complaint Filed: May 16, 2019
20                                            Trial Date:     Not Set
21

22    AND RELATED CROSS-ACTION.
23

24

25

26

27

28               INC.’S OPPOSITION TO PLAINTIFF’S
      MONEYTREE, INC.'S               PLAINTIFF'S EX               Case No. 19-CV-91
                                                                            19-CV-919
      PARTE REQUEST TO APPEAR BY TELEPHONE AND/OR
      A CONTINUANCE; DECLARATION IN SUPPORT
      THEREOF
     Case 3:19-cv-00919-GPC-AGS Document 14 Filed 08/26/19 PageID.56 Page 2 of 4



1
1          Plaintiff Allen Patton’s
                           Patton's Ex Parte Motion for Telephonic Appearance of Plaintiff’s
                                                                                 Plaintiff's
2    Counsel and Continuance of ENE Conference should be denied as good cause has not
 3   been shown to grant such relief.
4                                   PROCEDURAL HISTORY
 5         On June 18, 2019, the Court issued its Notice and Order: (1) For Early Neutral
 6   Evaluation and (2) Setting Rule 26 Compliance and Case Management Conference. The
7    ENE was set for September 3, 2019 at 9:00 a.m. [Dkt. No. 9.] Paragraph 3 of the Order
 8   makes clear that the appearance by parties and their counsel was mandatory.
 9         On August 20, 2019, counsel for Plaintiff inquired whether Moneytree would
10   stipulate to both attorneys and clients appearing telephonically at the ENE. Counsel for
11   Moneytree declined the requested stipulation on the grounds that the Court does not
12   permit telephonic appearances unless good cause is shown, and that Moneytree and its
13   counsel have already made arrangements to appear in person.
14         On August 21, 2019, the parties filed their Joint Discovery Plan. [Dkt. No. 12.] In
15   the Joint Discovery Plan, the parties jointly agreed to all of the dates set forth in the Order
16   except the date related to the Mandatory Settlement Conference. The agreed-upon dates
17   included the date set for the ENE.
18         On August 26, 2019, over two months after the Order was issued, Plaintiff filed his
19   Ex Parte request to appear telephonically and/or to continue the ENE.
20                                             OPPOSITION
21         Plaintiff fails to establish good cause as to why counsel should be authorized to
22   appear telephonically and/or the ENE should be continued. Plaintiff’s
                                                               Plaintiff's Ex Parte request
23   should be denied based on the following:
24         1.     Plaintiff was served with the Order on June 18, 2019, yet waited over two
25   months, and a week before the scheduled hearing to request relief by way of appearance
26   by telephone and/or a continuance.
27
                                   1
28               INC.’S OPPOSITION TO PLAINTIFF’S
      MONEYTREE, INC.'S               PLAINTIFF'S EX                          Case No. 19-CV-919
      PARTE REQUEST TO APPEAR BY TELEPHONE AND/OR
      A CONTINUANCE; DECLARATION IN SUPPORT
      THEREOF
     Case 3:19-cv-00919-GPC-AGS Document 14 Filed 08/26/19 PageID.57 Page 3 of 4



1          2.     Per the Joint Discovery Plan, both parties agreed to all of the dates set forth
2           Court’s June 18 Order, including the ENE.
     in the Court's
 3         3.     Plaintiff has counsel of record located in Los Angeles, California who can
4    appear on his behalf and will not incur the same costs as his out of state counsel.
 5         4.     Plaintiff lives in San Diego, California.        Plaintiff invoked this Court’s
                                                                                          Court's
 6   jurisdiction by commencing his lawsuit in the United States District Court, Southern
 7   District of California, yet he elected to retain a lawyer located out of state. Plaintiff cannot
 8   use the fact that he is a consumer and he has out of stated counsel to now seek relief based
 9   on his own choices.
10         5.     Defendant is located in Washington State and the company representative
11   that has been compelled by the Court's
                                    Court’s Order to attend in person has already made travel
12   arrangements to appear in-person on September 3, 2019. Defendant's
                                                            Defendant’s counsel also is out
13   of state and has already made the necessary travel arrangements to appear in person.
14                                         CONCLUSION
15         Based on the foregoing, Plaintiff’s
                                   Plaintiff's ex parte request should be denied and the ENE
16   that is currently set for September 3, 2019 at 9:00 a.m. should go forward as scheduled
17   with all parties and their counsel of record appearing in person.
18

19

20    Dated: August 26, 2019                    L AW OFFICE OF CHRISTINE RISTER
                                                LAW
21

22                                              By:   /s/ Christine M. Rister, Esq.
23                                                        Christine M. Rister, Esq.
                                                Attorney for MONEYTREE, INC.
24

25

26

27
                                                 2
28               INC.’S OPPOSITION TO PLAINTIFF’S
      MONEYTREE, INC.'S               PLAINTIFF'S EX                           Case No. 19-CV-919
      PARTE REQUEST TO APPEAR BY TELEPHONE AND/OR
      A CONTINUANCE; DECLARATION IN SUPPORT
      THEREOF
     Case 3:19-cv-00919-GPC-AGS Document 14 Filed 08/26/19 PageID.58 Page 4 of 4



1
1                       DECLARATION OF CHRISTINE M. RISTER
2
           I, Christine M. Rister, declare as follows:
 3
           1.     I am an attorney licensed to practice before this Court. I am attorney of
4
     record for Moneytree, Inc. in this matter. I have personal knowledge of the facts set forth
 5
     in this declaration and could and would testify competently to those facts if called as a
 6
     witness.
7
           2.     On August 20, 2019, counsel for Plaintiff inquired whether Moneytree
 8
     would stipulate to both attorneys and clients appearing telephonically at the ENE. I
 9
     declined the requested stipulation on the grounds that the Court generally does not permit
10
     telephonic appearances except in exceptional circumstances and unless good cause is
11
     shown, and that Moneytree and its counsel have already made arrangements to appear in
12
     person.
13
           3.     Moneytree, Inc. is located in Washington State and the company
14
     representative Ruth Johnson, has already made travel arrangements to appear in-person
15
     on September 3, 2019. I also reside out of state and have already made the necessary
16
     travel arrangements to appear in person.
17
           I declare under penalty of perjury and the laws of the United States of America that
18
     the foregoing is true and correct.
19
           Executed on August 26, 2019, at Rockwall, Texas.
20

21
                                                    /s/ Christine M. Rister
22
                                                       Christine M. Rister
23

24

25

26

27
                                                3
28               INC.’S OPPOSITION TO PLAINTIFF’S
      MONEYTREE, INC.'S               PLAINTIFF'S EX                          Case No. 19-CV-919
      PARTE REQUEST TO APPEAR BY TELEPHONE AND/OR
      A CONTINUANCE; DECLARATION IN SUPPORT
      THEREOF
